Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein (US 2016/0321610)


Regarding Claim 1,

Stein (US 2016/0321610) teaches a verification exchange computing system comprising: 
in a secured part of the verification exchange computing system (Paragraph [0148] teaches secure system):
a verification exchange server system configured for generating and executing transformation code to convert employment or income data from contributor computing (Paragraph [0079] teaches converting customer data into validated anonymized data); 

a consumer-status verification repository to store  employment or income data (Fig.; 4, 442)(Paragraph [0059] teaches employment information, income); 
and an access authorization database to store contributor identifiers and authorization credentials usable by the verification exchange server system to verify an accessor prior to providing the employment or income data from the consumer-status verification repository to the accessor (Paragraph [0087-0088] teaches the authorization engine tracks and maintains authorization of vendors to access identifying consumer data); 
in an unsecured part of the verification exchange computing system: 
a contributor external-facing device configured for communicating with the verification exchange server system through a security portal and for communicating with the contributor computing systems via a public data network (Figure 4, 20 Consumer Computing Device); 
and a verifier external-facing device configured for: receiving, from a verifier computing system, a verification query requesting confirmation of employment or income level for at least one consumer associated with the standardized employment or income data (Figure 6B, Paragraph [0111] teaches vendor requesting access to consumer data), and transmitting the confirmation of employment or income level to the verifier computing system in response to receiving the confirmation of employment or income level from (Paragraph [0116-0117] teaches transferring validated consumer information including employment and income data to vendor), 
wherein the verification exchange server system is configured for: matching a credential in the verification query to an authorized credential from the access authorization database prior to providing the confirmation of employment or income level to the verifier external-facing device (Paragraph [0129] teaches matching a token to an authorized credential), wherein matching the credential restricts access to the employment or income level to accessors that are a requesting verifier computing system having the credential that matches the authorized credential, and restricting access to the standardized employment or income data to accessors that are (i) an originating contributor computing system for the employment or income data or (ii) consumers described by the standardized employment or income data (Paragraph [0107] teaches restricting access to the consumer)

Regarding Claim 7,

Stein (US 2016/0321610) teaches the verification exchange computing system of claim 1, wherein the verification exchange server system is further configured for: identifying a consumer entity within the standardized employment or income data; and providing a consumer computing system with access to a portion of the standardized employment or income data stored in the consumer-status verification repository that corresponds to the consumer entity (Paragraph [0064, 0088]).

Regarding Claims 8, 14

Claims 8, 14 are similar in scope to Claims 1, 7 and are rejected for a similar rationale.

Regarding Claim 15,

Claim 15 is similar in scope to Claim 1 and is rejected for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2016/0321610) in view of Stewart (US 2002/0120846)


Regarding Claim 2,

Stein teaches the verification exchange computing system of claim 1, but does not explicitly teach wherein generating the transformation code comprises: accessing a mapping between a first field of the example of canonical data and a second field of an example of contributor data in a contributor-specific format of a contributor computing system; determining, based on a comparison between example data in the first field and the second field, a formatting change between the first field and the second field; and generating a section of the transformation code that implements the formatting change
Stewart (US 2002/0120846) teaches accessing a mapping between a first field of the example of canonical data and a second field of an example of contributor data in a contributor-specific format of a contributor computing system (Paragraph [0093] teaches an input name compared to standardized format names); determining, based on a comparison between example data in the first field and the second field, a formatting change between the first field and the second field; and generating a section of the transformation code that implements the formatting change (Paragraph [0093] teaches formatting change to implement the standardized name)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stein with the standardized format of Stewart
The motivation is to convert data to a valid standard format (Paragraph [0093])

Regarding Claim 3,

Stein teaches the verification exchange computing system of claim 1, but does not explicitly teach wherein generating the transformation code comprises: accessing a mapping between a set of fields from the example of canonical data and a target field from an example of contributor data in a contributor-specific format of a contributor computing system; determining, based on a comparison between example data in the set of fields and the target field, a combination function transforming the set of fields into the target field; and generating a section of the transformation code that implements the combination function.
Stewart (US 2002/0120846) teaches accessing a mapping between a set of fields from the example of canonical data and a target field from an example of contributor data in a contributor-specific format of a contributor computing system (Paragraph [0093] teaches an input name compared to standardized format names); determining, based on a comparison between example data in the set of fields and the target field, a combination function transforming the set of fields into the target field; and generating a section of the transformation code that implements the combination function (Paragraph [0093] teaches formatting change to implement the standardized name).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stein with the standardized format of Stewart
The motivation is to convert data to a valid standard format (Paragraph [0093])

Regarding Claim 4,


Stein teaches the verification exchange computing system of claim 1. Stein teaches transforming prior employment or income into a standardized format, but does not explicitly teach wherein the verification exchange computing system is further configured for performing additional operations comprising: prior to generating the transformation code: identifying a change to a structure of data stored in the consumer-status verification repository, and accessing a contributor-specific mapping from (i) an example of contributor data in a contributor-specific format of a contributor computing system to (ii) the example of canonical data; wherein the contributor-specific mapping reflects the change to the structure of data stored in the consumer-status verification repository; identifying prior employment or income data received prior to the change to the structure of data stored in the consumer-status verification repository; executing the transformation code to transform the prior employment or income data into an additional standardized employment or income data; and updating the consumer-status verification repository to include the additional standardized employment or income data.
Stewart (US 2002/0120846) teaches prior to generating the transformation code: identifying a change to a structure of data stored in the consumer-status verification repository, and accessing a contributor-specific mapping from (i) an example of contributor data in a contributor-specific format of a contributor computing system to (ii) the example of canonical data, wherein the contributor-specific mapping reflects the change to the structure of data stored in the consumer-status verification repository (Paragraph [0093] teaches an input name compared to standardized format names); identifying data received prior to the change to the structure of data stored in the consumer-status verification repository; executing the transformation code to transform the prior data into an additional standardized data; and updating the consumer-status verification repository to include the additional standardized data (Paragraph [0093] teaches formatting change to implement the standardized name)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the employment and income data of Stein with the standardized format of Stewart
The motivation is to convert said data to a valid standard format (Paragraph [0093])

Regarding Claims 9-11,

Claims 9-11 are similar in scope to Claims 2-4 and are rejected for a similar rationale.

Regarding Claims 16-18,

Claims 16-18 are similar in scope to Claims 2-4 and are rejected for a similar rationale.


Claims 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2016/0321610) in view of Whittington (US 2003/0069839)

Regarding Claim 5,

Stein teaches the verification exchange computing system of claim 1, but does not explicitly teach wherein the contributor external-facing device is configured for receiving the employment or income data from a contributor computing system via a secure FTP connection and transmitting the employment or income data to the verification exchange server system via a firewall device, wherein the verifier external-facing device is configured for: providing a web interface to the verifier external-facing device via a secure HTTP connection, receiving the verification query from the verifier computing system from the verifier computing system via the secure HTTP connection, wherein the verification query is generated via the web interface, and transmitting the verification query to the verification exchange server system via the firewall device.
Whittington (US 2003/0069839) teaches contributor external-facing device is configured for receiving the employment or income data from a contributor computing system via a secure FTP connection and transmitting the employment or income data to the verification exchange server system via a firewall device (Paragraph [0092-0093] teaches secure FTP connection and firewall), wherein the verifier external-facing device is configured for: providing a web interface to the verifier external-facing device via a secure HTTP connection, receiving the verification query from the verifier computing system from the verifier computing system via the secure HTTP connection, wherein the verification query is generated via the web interface, and transmitting the verification query to the verification exchange server system via the firewall device (Figure 10, shows a web interface) (Figure 12 shows secure HTTP, also see Paragraph [0102]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stein with the secure HTTP and FTP connections of Whittingham and the results would be predictable (i.e. the communications would be sent using the well known HTTP and FTP protocols)

Regarding Claim 6,

Stein and Whittingham teaches the verification exchange computing system of claim 5. Whittingham teaches wherein the contributor external-facing device is further configured for: establishing an additional secure HTTP connection with the contributor computing system; and providing, to the contributor computing system via the additional secure HTTP connection, a reporting interface for accessing a subset of the data stored in the consumer- status verification repository that corresponds to data provided by the contributor computing system; and transmitting, responsive to a request received via the additional secure HTTP connection and generated via the reporting interface, the subset of the data (Paragraph [0101-0104] teaches contributor accessing data using a SSL protected HTTP connection) 

Regarding Claims 12-13,

Claims 12-13 are similar in scope to Claims 5-6 and are rejected for a similar rationale.

Regarding Claims 19-20,

Claims 19-20 are similar in scope to Claims 5-6 and are rejected for a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439